Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/01/2021 has been entered.

Response to Amendment
3.       This action is in response to the Amendment filled on 08/04/2021. The amendment has been entered. Claims 1, 8, and 18 have been amended. Claims 1-3, 5, 6, 8-10, 12, 13, and 15-18 are pending, with claims 1, 8, and 18 being independent in the instant application. Claims 4, 7, 11, and 14 have been cancelled previously.

Response to Arguments
4. 	Applicant's Arguments/Remarks filed on 08/04/2021 on page 11 regarding
Drawings have been fully considered and are found persuasive. The previous objection on drawing has been withdrawn.
	Applicant's Arguments/Remarks filed on 08/04/2021 on pages 11-15 regarding
35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the amended claims by the Applicant.
	Applicant's Remarks on page 15 states “Applicants do not admit … that the cited art discloses or fairly suggests at least, "acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system or an industrial Internet of Things, the product use process including use of the physical product produced in the product production process," as required to meet the limitations of independent claim 1.” Examiner agrees with this remark. However, Hwang et al. taught the abovementioned claim limitation with amended aspect (see the analysis below Claim Rejections - 35 U.S.C. 103). The previous Claim Rejections - 35 U.S.C. 103 being modified in this instant office action. Accordingly, all the claims
1-3, 5, 6, 8-10, 12, 13, and 15-18 have been rejected under 35 U.S.C. 103 in view of the amended claims.
             Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Interpretation
6.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g. "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) in claims 8-10 and 12 are:

 (claim 9) and (claim 10) "parameter value collecting module configured to collect...."
 (claim 12)  “an identifier generating module to generate a unique identifier…”
         Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As Applicant merely acknowledged the claim interpretation and did not provide further explanation, the previous interpretation 35 U.S.C. 112(f) is maintained.
      
Claim Rejections - 35 U.S.C. 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5, 6, 8-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over a journal by Hwang et al. (“Developing performance measurement system for Internet of Things and smart factory environment”), (hereinafter Hwang), in view of Grichnik et al. (Patent No. US7877239B2) (hereinafter Grichnik) and further in view of CAI HONGMING et al. (hereinafter Hongming, submitted in IDS dated 02/14/2019). 
	Regarding claim 1, Hwang teaches determining… a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters or one or more performance indices of the physical product, the one or more design parameters including a length of a physical component, and the one or more performance indices of the physical product including an average working time; (Examiner Hwang discussed about one or more design parameters or one or more performance indices of the physical product in first page of the journal under heading ‘Introduction’: “A production line manager may evaluate performance by analyzing the Key Performance Indicators (KPIs), which are used to quantify the efficiency and effectiveness of actions in a part of, or the entire production process … Performance indicators are important to performance measurement because well-defined indicators enable identification of performance gaps between the current and desired operations, and can be used to track progress towards closing the gaps.” In page 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to certain operational objects … Four of these KPIs were selected for the present experimental study, namely ‘Quality ratio’, ‘Availability’, ‘Effectiveness’ and ‘OEE’.” Here, the Key Performance Indicators (KPIs) are design parameters or performance indices of the physical product corresponding to the product model and can be mentioned as life cycle data type. Moreover, it has been mentioned in page 2593 under section 3.1:“Effectiveness is a measure of how effective a work unit is during the production time. An effectiveness score of 100% implies that the actual process is running on schedule.” Effectiveness = (PRI x PQ)/APT, where PRI is Planned Runtime per Item, PQ is Produced Quantity and APT is Actual Production Time. Here, this “Effectiveness” Hwang).
	Hwang teaches collecting … in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system, (Hwang discussed in first page of the journal under heading ‘Introduction’ a solution, referred to as Manufacturing Execution System (MES) to integrate multiple execution management components into single and integrated solution. It mainly focuses on the management of shop floor operations such as material delivery and consumption, as well as production progress. It has been discussed in page 2591 under section 1.2: “The main distinction of the present work is the use of IoT devices that can detect the degree to which a process accomplishes its purpose on the shop floor, and the investigation of how the OEE and other KPIs vary IoT data that define the relationship between a planned schedule and the actual production operation”. In page 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to MES and suggests other resource and production KPIs and sub-KPIs … Four of these KPIs were selected for the present experimental study, namely ‘Quality ratio’, ‘Availability’, ‘Effectiveness’ and ‘OEE’.” Moreover, it has been discussed in page 2593 under section 3.1: “‘OEE’, which is the most important KPI, is a single indicator that integrates the availability of a work unit (Availability), the effectiveness of the work unit (Effectiveness) and the completeness of the produced goods (Quality ratio).” Moreover, in page 2599 the values of OEE (one of design parameter) have been provided in Table 5 (the right most column of this table shows different values of OEE). Here, Overall Equipment Effectiveness (OEE) is Key Performance Indicators (KPIs) is one of design parameters of the physical product corresponding to the product model and complied with the life cycle data type. This design parameter OEE is acquired/collected in a manufacturing execution system (MES) during the production operation or production progress that is focused on the management of shop floor operations. Therefore, it is understood that parameter values of the one of design parameters (OEE) is collected from manufacturing execution system (MES)).
        or Hwang teaches acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system or an industrial Internet of Things, the product use process including use of the physical product produced in the product production process; (Under BRI (Broadest Reasonable Interpretation), Examiner would construe the ‘index value of performance index’ as the indicator or element in the performance index. Hwang discussed in first page of the journal under heading ‘Introduction’ a solution, referred to consumption, as well as production progress. In page 2594: “When the IoT device detects a product on the production line, its data is sent to the MES. Considering the IoT functionality, transactional data that include information about the ‘time’, ‘quantity’, ‘location’, ‘value’ and ‘status’ can be acquired from the product. The acquired data are then aligned with the production performance model, which consists of three subparts, namely the equipment actual, material produced actual and material consumed actual.” Here, IoT device detected product on the production line, the data related to this product is being sent to manufacturing execution system (MES). Here, the indication of product use process includes the use of the physical product as ‘product/material consumption’ and the indication of product produced as actual material produced in the product production process in production progress/production line. Moreover, in page 2600 under section 6: “The IoT concept is presently used in production lines to determine the production status through a variety of manufacturing systems … However, our design of the fundamental business process is in accordance with the MES standard and its hierarchical architecture … Furthermore, the OEE determined from IoT data can be a more accurate index compared to what currently obtains, and also represents real-time performance.” Here, OEE (Overall Equipment Effectiveness) is an indicator or index value of performance indices (KPI) performance analysis, acquired from the Hwang taught the whole claim limitation).
	Hwang teaches the product model based on the at least one parameter value by 2Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index or design parameter included in the product model based on a result of comparing a statistical analysis result of the at least one parameter value with a threshold, or inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool. (Hwang discussed in page 2595 under section 4.1: “There are several standards and tools for the development of a business process model, such as Petri nets … Business Process Modelling. BPM was used to specify the business process in the present study, because it is the most widely accepted and enables pre-designing and evaluation of the business flow before the actual implementation … Using the BPM, we were able to address how an IoT-based architecture and MES standard could be applied to a performance measurement process”. Here, BPM is the simulation tool in Hwang’s journal. It has been mentioned in page 2598 under section “Simulation of production line”: “Based on the planned production standard time (see Table 4), we were able to calculate the planned production standard time of each subpart and stored all the data as a basis for comparing the planned and actual times for a given product.” In page 2599 under section 5.2.2: “we described the generation of the planned production timestamp. Based on the PBT, it would be necessary to add more time if the actual time longer than the estimated time as a deterministic actual time, we attempted to determine the actual production timestamp, as shown in Appendix 1. The cumulative changes in the actual production timestamp enable an analysis of the actual IoT-based data. Moreover, the planned timestamp can be compared with the actual timestamp to calculate the ‘OEE’. Based on Equations (1)–(4), the OEE of each process can finally be determined, as indicated in Table 5.” It has been discussed above that experimental simulation had been performed by Hwang where one parameter value (here adding more time in PBT (Planned Busy Time), in the simulation) has been added as input which eventually effects on sub-KPI “Actual production time (APT)”. Here, estimated time as a deterministic actual time is the threshold or standard is being used in order to compare the statistical analysis result from the output of simulation tool. The planned timestamp is compared with the actual timestamp to calculate the performance index ‘OEE’. Therefore, it is understood the product model apply the input as parameter value (when changing the value of PBT, effect on APT eventually) that is based on an output result of the simulation tool (comparing the result in Table 4) and performance index or design parameter is achieved (IoT-based performance measurement system determine the real-time OEE after adjustment of sub-KPI APT).
However, Hwang doesn’t explicitly teach A method of operating an apparatus for adjusting a product model … the method comprising: determining by the apparatus for adjusting the product model …; collecting, by the apparatus for adjusting the product model; adjusting, by the apparatus for adjusting the product model,
Grichnik teaches A method of operating an apparatus for adjusting a product model … the method comprising: (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, some adjustment to the design or product has been done by the product designer. Moreover, it has been stated in Abstract “A method is provided for designing a product. The method may also include generating a computational model indicative of …. providing a set of constraints to the computational model representative of a compliance state for the product.” Therefore, it is understood that Grichnik disclosed a method of operating an apparatus for adjusting a product model);
          Grichnik teaches determining by the apparatus for adjusting the product model (Grichnik disclosed in col. 3 lines 42-46: “FIG. 1 provides a block diagram representation of a product design system 100 for generating a design of a product. A 
           Grichnik teaches collecting, by the apparatus for adjusting the product model (Grichnik disclosed in col. 3 lines 42-46: “FIG. 1 provides a block diagram representation of a product design system 100 for generating a design of a product. A product may refer to any entity that includes at least one part or component. A product may also refer to multiple parts assembled together to form an assembly.” In col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios product design system can enable a product designer to adjust the design based on experience.” Here, the input and output parameters got collected by the product designer (which are known and understood by the model, as mentioned above) and using the feature of the product design some adjustment to the design or product has been performed by the product design system or the apparatus to generate an optimized product model); 
  Grichnik teaches adjusting, by the apparatus for adjusting the product model, (Grichnik disclosed col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system 
Therefore, Hwang and Grichnik are analogous because they are related to employ design constraints or parameter of product in the manufacturing process/system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hwang and Grichnik before him or her to modify the collecting/acquiring and adjusting the performance index or design parameter associated with product model of Hwang to include the adjusting of a product model by an apparatus of Grichnik. The suggestion/motivation for doing so would have been obvious and such motivation is found by Grichnik (Grichnik disclosed in col. 10 lines 36-46). Therefore, it would have been obvious to combine Grichnik with Hwang to obtain the invention as specified in the instant claim(s).
However, Hwang and Grichnik do not explicitly teach a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process,
Hongming teaches a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process, (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ Hongming disclosed in page 1559 at left side column in bullet point 2: “Ma et al. [38] provide product lifecycle structural model, which defined PLM model as a set of product sub-tree. An optimization method [39] is also provided for product design.” In page 1558 under the heading ‘Introduction’: “Product Lifecycle Management (PLM) collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Moreover, under ‘conclusion’ section in page 1565: “A semantic operational framework is proposed to support resource operation for PLM utility”. Here, the ‘PLM utility’ (in page 1565) and ‘utility stages’ (in page 1558) clearly indicated about the product use process. In Page 1563 under ‘Case study and discussion’ heading at right side column, it has been stated: “In this case study, we aim to illustrate the following information processes for product producing.” Moreover, the product design, production and use process has been depicted in the Figure 1, page 1560 as Design’, ‘Produce’, ‘Utility’ respectively)
Therefore, Hwang, Grichnik and Hongming are analogous because they are related to build a rigorous manufacturing system/process in order to improve performance of the product design model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hwang, Grichnik and Hongming before him or her to modify the collecting/acquiring of the performance index or design parameter associated with Hwang and adjusting of a product model by an apparatus of Grichnik to include the life cycle timeline corresponding to a product of Hongming. The suggestion/motivation for doing so would have been obvious and such motivation is found by Hongming (Hongming disclosed in Fig. 1, page 1560). Therefore, it would have been obvious to combine Hongming with Hwang and Grichnik to obtain the invention as specified in the instant claim(s).
 Regarding claim 2, Hwang, Grichnik and Hongming teach The method of claim 1, wherein Hwang teaches the life cycle data type includes the one or more design parameters of the physical product, and the collecting includes acquiring, in the product production process, the parameter value of the one or more design parameters from the product data management system or the manufacturing execution system. (Hwang discussed about one or more design parameters of the physical product in first page of the journal under heading ‘Introduction’: “A production line manager may evaluate performance by analyzing the Key Performance Indicators (KPIs), which are used to quantify the efficiency and effectiveness of actions in a part of, or the entire production process … Performance indicators are important to performance measurement because well-defined indicators enable identification of performance gaps between the current and desired operations, and can be used to track progress towards closing the gaps.” Moreover, Hwang discussed about a solution, referred to as Manufacturing Execution System (MES) to integrate multiple execution management components into single and integrated solution. It mainly focuses on the management of shop floor operations such as material delivery and consumption, as well as production progress. It has been discussed in page 2591 under section 1.2: production operation”. In page 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to certain operational objects … The standard specifies 35 standard KPIs used in MES and suggests other resource and production KPIs and sub-KPIs … Four of these KPIs were selected for the present experimental study, namely ‘Quality ratio’, ‘Availability’, ‘Effectiveness’ and ‘OEE’.” Moreover, it has been discussed in page 2593 under section 3.1: “‘OEE’, which is the most important KPI, is a single indicator that integrates the availability of a work unit (Availability), the effectiveness of the work unit (Effectiveness) and the completeness of the produced goods (Quality ratio).” Moreover, in page 2599 the values of OEE (one of design parameter) have been provided in Table 5 (the right most column of this table shows different values of OEE). Here, Overall Equipment Effectiveness (OEE) is Key Performance Indicators (KPIs) is one of design parameters of the physical product corresponding to the product model and complied with the life cycle data type. This design parameter OEE is acquired/collected in a manufacturing execution system (MES) during the production operation or production progress that is focused on the management of shop floor operations. Therefore, it is understood that parameter values 
Regarding claim 3, Hwang, Grichnik and Hongming teach The method of claim 1, wherein Hwang teaches the life cycle data type includes the one or more performance indices of the physical product, (Hwang disclosed in 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to certain operational objects … The standard specifies 35 standard KPIs used in MES and suggests other resource and production KPIs and sub-KPIs … Four of these KPIs were selected for the present experimental study, namely ‘Quality ratio’, ‘Availability’, ‘Effectiveness’ and ‘OEE’.” Moreover, it has been discussed in page 2593 under section 3.1: “‘OEE’, which is the most important KPI, is a single indicator that integrates the availability of a work unit (Availability), the effectiveness of the work unit (Effectiveness) and the completeness of the produced goods (Quality ratio).” Moreover, in page 2599 the values of OEE have been provided in Table 5 (the right most column of this table shows different values of OEE). Here, Overall Equipment Effectiveness (OEE) is Key Performance Indicators (KPIs) is one of performance indices of the physical product corresponding to the product model. 
	and Hwang teaches the collecting includes acquiring, in the product use process of the physical product, the index value of the one or more performance indices from the manufacturing execution system or the industrial Internet of Things. (Under BRI (Broadest Reasonable Interpretation), Examiner would construe the ‘index value of performance index’ as the indicator or element in the performance index. Hwang discussed in first page of the journal under heading ‘Introduction’ a solution, referred to as Manufacturing Execution System (MES) to integrate multiple execution management components into single and integrated solution. It mainly focuses on the management of shop floor operations such as material delivery and consumption, as well as production progress. In page 2594: “When the IoT device detects a product on the production line, its data is sent to the MES. Considering the IoT functionality, transactional data that include information about the ‘time’, ‘quantity’, ‘location’, ‘value’ and ‘status’ can be acquired from the product. The acquired data are then aligned with the production performance model, which consists of three subparts, namely the equipment actual, material produced actual and material consumed actual.” Here, IoT device detected product on the production line, the data related to this product is being sent to manufacturing execution system (MES). Here, the indication of product use process includes the use of the physical product as ‘product/material consumption’ and the indication of product produced as actual material produced in the product production process in production progress/production line. Moreover, in page 2600 under section 6: “The IoT concept is presently used in production lines to determine the production status through a variety of manufacturing systems … However, our design of the fundamental business process is in accordance with the MES standard and its hierarchical architecture … Furthermore, the OEE determined from IoT data can be a more accurate index compared to what currently obtains, and also represents real-time performance.” Here, OEE (Overall Equipment Effectiveness) 
	Regarding claim 5, Hwang, Grichnik and Hongming teach The method of claim 1, further comprising: Hongming teaches generating a unique identifier of the life cycle data type (As per Spec. of current application in page 22 and para [0060] applicant stated: “the collecting side comprises at least one of the following: a product data management system (PDM); a manufacturing execution system (MES); an industrial Internet of Things (IoT).” Hongming disclosed, in Introduction section, page 1558: “Unique identifiers of products or parts are important for PLM application during the predefined lifecycle because products in PLM are disposed not only to intra-enterprise but also in a distributed, mobile, and collaborative environment.” Moreover, Hongming discussed, in page 1559, under ‘Main Framework’ section: “in the data attainment stage, unique ID from product, components or parts needs to be identified.” Hongming also proposed a framework for PLM in his paper as shown in Fig. 1. At the right side column in page 1559: “The framework consists of three dimensions, including lifecycle, product structure, and information dimension. Lifecycle dimension consists of different stages defined by the business purpose. Product structure dimension contains different layers such as product, components, and parts that relate to real object with unique IoT identification.” Here, the framework for PLM in Fig. 1 shows the lifecycle of a product with different stages (which defined by the business purpose or goal). Since, the product structure dimension in PLM framework contains product, components, and parts that is related to real object with unique IoT identification, i.e. unique ID from 
          Hongming teaches the collecting includes sending the unique identifier of the life cycle data type and a data source of the life cycle data type to a collecting side (Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes. To identify objects in a variety of producing conditions is a very hard work; not only RFID but also 2D barcode and DPM are needed to be applied in a comprehensive way. Second, information from products is always heterogeneous and distributed. Third, in the data disposing stage, IoT objects are needed to be combined into one body or disposed into parts for a certain business goal.” Here, the unique identifier as life cycle data type got distributed or sent to the collecting side IoT (Internet of Things) during the data disposing stage (as discussed above). Moreover, at the same page of 1559 (in last paragraph of right side column): “Resource models in information dimension act as the core model to represent IoT object, covering all different stage of product lifecycle. Resource nodes and node relations are mapping into different data sources in distributed mobile environment. Each resource has one unique resource identifier (URI).” In page 1560, under ‘Resource-based PLM Modeling’ section, it has been stated: “Basic resource is built as basic structure connected to data source, and it is also called independent resource related to single table in database. URI stores 
          Hongming teaches receiving, from the collecting side, the at least one parameter value which (i) originates in the data source, (ii) is identified using the unique identifier, (iii) is associated with the physical product and complies with the life cycle data type (It has already been discussed above that IoT (Internet of Things) is the collecting side where unique identifier of the life cycle data type and a data source of the life cycle data type being sent. Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes.” Here, the heterogeneous product data received from the collecting side IoT. Moreover, in page of 1559 (in last paragraph of right side column): “Resource models in information dimension act as the core model to represent IoT object, covering all different stage of product lifecycle. Resource nodes and node relations are mapping into different data sources in distributed mobile environment. Each resource has one unique resource identifier (URI).” In page 1560, under ‘Resource-based PLM Modeling’ section, it has been stated: “Basic resource is built as basic structure connected to data source, and it is also called independent 
	Regarding claim 6, Hwang, Grichnik and Hongming teach The method of claim 1, wherein Hwang teaches the collecting side comprises at least one of: the product data management system; the manufacturing execution system; or the industrial Internet of Things. (Hwang disclosed in page 2594: “When the IoT device detects a product on the production line, its data is sent to the MES. Considering the IoT functionality, transactional data that include information about the ‘time’, ‘quantity’, ‘location’, ‘value’ and ‘status’ can be acquired from the product. The acquired data are then aligned with the production performance model, which consists of three subparts, namely the equipment actual, material produced actual and material consumed actual.” In page 2596 under section 4.3: “The MES layer represents the MES architecture for configuring the machine and attached IoT devices. In addition, this lane’s activities are used to collect raw data and derive the sub-KPIs for considering the actual production results.” Therefore, it is understood that Hwang mentioned about two collecting sides 
	Regarding claim 8, Hwang teaches determining… a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters or one or more performance indices of the physical product, the one or more design parameters including a length of a physical component, and the one or more performance indices of the physical product including an average working time; (Examiner would construe the claim elements ‘a length of a physical component’ and ‘average working time’ as the time period for an item or product which is expected or available to work effectively. The prior art Hwang discussed about one or more design parameters or one or more performance indices of the physical product in first page of the journal under heading ‘Introduction’: “A production line manager may evaluate performance by analyzing the Key Performance Indicators (KPIs), which are used to quantify the efficiency and effectiveness of actions in a part of, or the entire production process … Performance indicators are important to performance measurement because well-defined indicators enable identification of performance gaps between the current and desired operations, and can be used to track progress towards closing the gaps.” In page 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to certain operational objects … Four of these KPIs were selected for the present experimental Hwang).
	Hwang teaches collecting … in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system, (Hwang discussed in first page of the journal under heading ‘Introduction’ about a solution, referred to as Manufacturing Execution System (MES) to integrate multiple execution management components into single and integrated solution. It mainly focuses on the management of shop floor operations such as material delivery and consumption, as well as production progress. It has been discussed in production operation”. In page 2592 under heading “Configuration of IoT-based production performance model” (in section 3.1): “Performance measures can be obtained through a combination of various operation measurements, i.e. KPIs. KPIs play the vital role of enabling the use of an enterprise value to identify a real production situation relative to certain operational objects … The standard specifies 35 standard KPIs used in MES and suggests other resource and production KPIs and sub-KPIs … Four of these KPIs were selected for the present experimental study, namely ‘Quality ratio’, ‘Availability’, ‘Effectiveness’ and ‘OEE’.” Moreover, it has been discussed in page 2593 under section 3.1: “‘OEE’, which is the most important KPI, is a single indicator that integrates the availability of a work unit (Availability), the effectiveness of the work unit (Effectiveness) and the completeness of the produced goods (Quality ratio).” Moreover, in page 2599 the values of OEE (one of design parameter) have been provided in Table 5 (the right most column of this table shows different values of OEE). Here, Overall Equipment Effectiveness (OEE) is Key Performance Indicators (KPIs) is one of design parameters of the physical product corresponding to the product model and complied with the life cycle data type. This design parameter OEE is acquired/collected in a manufacturing execution system (MES) during the production operation or production progress that is focused on the management of shop floor operations. Therefore, it is understood that 
        or Hwang teaches acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system or an industrial Internet of Things, the product use process including use of the physical product produced in the product production process; (Under BRI (Broadest Reasonable Interpretation), Examiner would construe the ‘index value of performance index’ as the indicator or element in the performance index. Hwang discussed in first page of the journal under heading ‘Introduction’ a solution, referred to as Manufacturing Execution System (MES) to integrate multiple execution management components into single and integrated solution. It mainly focuses on the management of shop floor operations such as material delivery and consumption, as well as production progress. In page 2594: “When the IoT device detects a product on the production line, its data is sent to the MES. Considering the IoT functionality, transactional data that include information about the ‘time’, ‘quantity’, ‘location’, ‘value’ and ‘status’ can be acquired from the product. The acquired data are then aligned with the production performance model, which consists of three subparts, namely the equipment actual, material produced actual and material consumed actual.” Here, IoT device detected product on the production line, the data related to this product is being sent to manufacturing execution system (MES). Here, the indication of product use process includes the use of the physical product as ‘product/material consumption’ and the indication of product produced as actual material produced in the product production process in production progress/production line. Moreover, in page 2600 under section 6: index compared to what currently obtains, and also represents real-time performance.” Here, OEE (Overall Equipment Effectiveness) is an indicator or index value of performance indices (KPI) performance analysis, acquired from the manufacturing execution system (MES) or an industrial Internet of Things (IoT) (as discussed above). Therefore, Hwang taught the whole claim limitation).
	Hwang teaches the product model based on the at least one parameter value by 2Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index or design parameter included in the product model based on a result of comparing a statistical analysis result of the at least one parameter value with a threshold, or inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool. (Hwang discussed in page 2595 under section 4.1: “There are several standards and tools for the development of a business process model, such as Petri nets … Business Process Modelling. BPM was used to specify the business process in the present study, because it is the most widely accepted and enables pre-designing and evaluation of the business flow before the actual implementation … Using the BPM, we were able to address how an IoT-based architecture and MES standard could be applied to a performance measurement Hwang’s journal. It has been mentioned in page 2598 under section “Simulation of production line”: “Based on the planned production standard time (see Table 4), we were able to calculate the planned production standard time of each subpart and stored all the data as a basis for comparing the planned and actual times for a given product.” In page 2599 under section 5.2.2: “we described the generation of the planned production timestamp. Based on the PBT, it would be necessary to add more time if the actual time longer than the planned time … Using the estimated time as a deterministic actual time, we attempted to determine the actual production timestamp, as shown in Appendix 1. The cumulative changes in the actual production timestamp enable an analysis of the actual IoT-based data. Moreover, the planned timestamp can be compared with the actual timestamp to calculate the ‘OEE’. Based on Equations (1)–(4), the OEE of each process can finally be determined, as indicated in Table 5.” It has been discussed above that experimental simulation had been performed by Hwang where one parameter value (here adding more time in PBT (Planned Busy Time), in the simulation) has been added as input which eventually effects on sub-KPI “Actual production time (APT)”. Here, estimated time as a deterministic actual time is the threshold or standard is being used in order to compare the statistical analysis result from the output of simulation tool. The planned timestamp is compared with the actual timestamp to calculate the performance index ‘OEE’. Therefore, it is understood the product model apply the input as parameter value (when changing the value of PBT, effect on APT eventually) that is based on an output result of the simulation tool (comparing the result in Table 4) and performance 
	However, Hwang doesn’t explicitly teach an apparatus for adjusting a product model … the apparatus comprising: a data type determining module; a parameter value collecting module … wherein the parameter value collecting module collects the at least one parameter value …; a product model adjusting module, to adjust the product model, based on the at least one parameter value, wherein the product model adjusting module adjust the product model …; 
        Grichnik teaches an apparatus for adjusting a product model … the apparatus comprising: a data type determining module (According to the Spec. of current application in para [0031]: “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware.” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore data type determining module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.). In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product Grichnik disclosed an apparatus for adjusting a product model and data type determining module is included in the apparatus (as discussed above));
          Grichnik teaches a parameter value collecting module … wherein the parameter value collecting module collects the at least one parameter value (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore a parameter value collecting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.). In col. 4 lines 24-30: “FIG. 2 provides a flow chart representing an exemplary disclosed method for designing a product using product design system 100. At step 202, product design system may obtain data records relating to input variables and output parameters associated with a product to be designed. The data records may reflect characteristics of the input parameters and output parameters, such as statistical distributions, normal ranges, and/or tolerances, etc.” Since, Product design system include a processor and parameter value collecting module is working inside the processor. Therefore this module collected or obtained the 
          Grichnik teaches a product model adjusting module, to adjust the product model, based on the at least one parameter value, wherein the product model adjusting module adjust the product model by inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore a product model adjusting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.). In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of 
Hwang and Grichnik are analogous because they are related to employ design constraints or parameter of product in the manufacturing process/system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hwang and Grichnik before him or her to modify the collecting/acquiring and adjusting the performance index or design parameter associated with product model of Hwang to include the adjusting of a product model by an apparatus of Grichnik. The suggestion/motivation for doing so would have been obvious and such motivation is found by Grichnik (Grichnik disclosed in col. 10 lines 36-46). Therefore, it would have been obvious to combine Grichnik with Hwang to obtain the invention as specified in the instant claim(s).
However, Hwang and Grichnik do not explicitly teach a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process,
 Hongming teaches a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process, (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ section. The ‘life cycle timeline of the physical product’ have been disclosed as ‘Framework of PLM toward IoT application’ in Fig. 1, page 1560. At the x-axis of this Hongming disclosed in page 1559 at left side column in bullet point 2: “Ma et al. [38] provide product lifecycle structural model, which defined PLM model as a set of product sub-tree. An optimization method [39] is also provided for product design.” In page 1558 under the heading ‘Introduction’: “Product Lifecycle Management (PLM) collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Moreover, under ‘conclusion’ section in page 1565: “A semantic operational framework is proposed to support resource operation for PLM utility”. Here, the ‘PLM utility’ (in page 1565) and ‘utility stages’ (in page 1558) clearly indicated about the product use process. In Page 1563 under ‘Case study and discussion’ heading at right side column, it has been stated: “In this case study, we aim to illustrate the following information processes for product producing.” Moreover, the product design, production and use process has been depicted in the Figure 1, page 1560 as Design’, ‘Produce’, ‘Utility’ respectively)
Therefore, Hwang, Grichnik and Hongming are analogous because they are related to build a rigorous manufacturing system/process in order to improve performance of the product design model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hwang, Grichnik and Hongming before him or her to modify the collecting/acquiring of the performance index or design parameter associated with product model of Hwang and adjusting of a product model by an apparatus of Grichnik to include the life cycle timeline corresponding to a product of Hongming. The Hongming (Hongming disclosed in Fig. 1, page 1560). Therefore, it would have been obvious to combine Hongming with Hwang and Grichnik to obtain the invention as specified in the instant claim(s).
Regarding claims 9 and 10, Hwang, Grichnik and Hongming teach The apparatus for adjusting a product model of claim 8, wherein Grichnik teaches the parameter value collecting module (as discussed in claim 8).  Assuming the rest of the claim limitations of claims 9 and 10 are substantially similar to claims 2 and 3 above and incorporating the rejections of claims 2 and 3.  Therefore claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Hwang, Grichnik and Hongming as discussed above for substantially similar rationale.
	Regarding claim 12, Hwang, Grichnik and Hongming teach The apparatus for adjusting a product model of claim 8, further comprising: Grichnik teaches an identifier generating module (According to the Spec. of current application in para [0031]: “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware.” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore identifier generating module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.))
         Assuming the rest of the claim limitations of claim 12 are substantially similar to claim 5 above and incorporating the rejections of claim 5, therefore claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Hwang, Grichnik and Hongming as discussed above for substantially similar rationale.	
	Regarding claim 13, Hwang, Grichnik and Hongming teach The apparatus for adjusting a product model of claim 12, are incorporating the rejections of claim 6 because the claim limitations of claim 13 is substantially similar to claim 6 above and incorporating the rejections of claim 6.  Therefore claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Hwang, Grichnik and Hongming as discussed above for substantially similar rationale.
	Regarding claim 15, Hwang, Grichnik and Hongming teach executing the method of claim 1, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters from the one or more input variables.” Moreover, in col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” In col. 10 lines 36-46: “The product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of the product design some adjustment to the design or product has been performed by the product designer to generate an optimized product model. Therefore, Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus);
	Regarding claim 16, Hwang, Grichnik and Hongming teach executing the method of claim 2, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … when executed on the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of the product design some adjustment to the design or product has been performed by the product designer to generate an optimized product model. Therefore, Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus).
	Regarding claim 17, Hwang, Grichnik and Hongming teach executing the method of claim 3, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of the product design some adjustment to the design or product has been performed by the product designer to generate an optimized product model. Therefore, Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus).
	Regarding claim 18, Grichnik teaches An apparatus for adjusting a product model … the apparatus comprising: a memory storing computer-executable instructions (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, Grichnik disclosed an apparatus for adjusting a product model in his invention);
          and Grichnik teaches at least one processor configured to execute the computer-executable instructions to cause the apparatus to (Grichnik disclosed in col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters from the one or more input variables.” In col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” Here, memory is 
          The rest of the claim limitations of claim 18 are substantially similar to claims 1 and 8 above and incorporating the rejections of claims 1 and 8, therefore claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Hwang, Grichnik and Hongming as discussed above for substantially similar rationale.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A Research article by Zhang et.al. (Real-Time Shop-Floor Production Performance Analysis Method for the Internet of Manufacturing Things) disclosed the definition and overall architecture of the internet of manufacturing things to provide a new paradigm by extending the techniques of internet of things (IoT) to manufacturing field. An event model is adopted to implement the real-time production performance analysis, which may provide important manufacturing information for up-level decision. The presented model and method of this research improved shop-floor productivity and quality, reduce the wastes of manufacturing resources, cut the costs in manufacturing system, reduce the risk, and improve the efficiency of online supervision and the responsiveness to production changes. The real-time production performance analysis module is used to establish the relationships between the key performance monitor points and the relevant primitive events, and then the value of the key .   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129